DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi Yu (USP 4,527,228).
	Regarding claim 1, Chi Yu’s Fig. 6 shows a driving circuit for a switching element (Q7) configured to drive a switching element of a current-driven type, the driving circuit for a switching element comprising:
a controller (10C) comprising a first terminal (the node common to C2, D6, and D8) and a second terminal (the node common to C3, R4, and R6), the controller being configured to output a control signal (output of diode D6) to a gate terminal of the switching element;
a first resistor (R5) connected to the first terminal of the controller (via zener diode D8), the first resistor regulating a current serving as the control signal;
a first capacitor (C2) connected in parallel to the first resistor; 
a second capacitor (C3);

a current path extending from the first resistor and the first capacitor to the gate terminal and from a source terminal of the switching element to the second terminal of the controller (all these elements are connected to each other), wherein
the second capacitor and the first Zener diode are put in a path extending from the source terminal to the controller (all these elements are connected to each other), and the first Zener diode comprises a cathode terminal connected to the second terminal of the controller and an anode terminal connected to the source terminal (clearly shown).
	As to claim 9, Chi Yu’s Fig. 9 shows a switching circuit comprising:
a plurality of switching elements (SWITCHES A-D) of a current-driven type connected in series; and 
the driving circuit (DRIVERS A-D) for a switching element according to claim 1 configured to drive each of the plurality of switching elements.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849